Title: To George Washington from Louis-Guillaume Otto, 1 October 1785
From: Otto, Louis-Guillaume (comte de Mosloy)
To: Washington, George



Sir.
Newyorck Ober 1st 1785

The Court having thought proper to promote Mr de Marbois to the Intendancy of Hispaniola, has in the same time entrusted me with the place, he had the honor to occupy near the United States of America. It is peculiarly flattering to me in this circumstance to have the adventage of a former aquaintance with Your Excellency and I take hold of the first opportunity to recall myself to your kind remembrance—On my return to France I have been a Witness to the anxiety with which all orders of Citizens expected your arrival there. The Court equally expressed the Warmest desire to receive a man who has excited the admiration of the present and will deserve that of future ages. Many personal friends You would have met with in a Country so closely united with Your own and which seems to be equally indebted to Your exertions for the tranquillity and happiness it now enjoys.

Amongst these the Chevalier de la Luzerne is perhaps the most devoted to your Excellency; he enjoined me particularly to remember him to You and to assure You that on his return to America which will probably take place next Spring he will be extreemely flattered to renew his former intimacy. If in the meanwhile I can be of any use to You at Newyorck or in France I beg You to dispose of my feeble Services and to be persuaded that in affording me such an opportunity You will confer upon me the most flattering favour. With great respect I have the honor to be, Sir, Your Excellency’s—Most obedient and very humble Servant.

L.W. Otto.

